Citation Nr: 1641714	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  08-26 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disorder, to include as secondary to service-connected lumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to August 1969 and October 1969 to June 1984.  His awards and decorations include the Air Force Outstanding Unit Award with "V" Device.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012 the Board, in part, remanded the issue of entitlement to service connection for cervical spine disorder for additional evidentiary development, and it has been returned to the Board for further appellate review.  

In June 2012, the Board also remanded the issue of entitlement to an earlier effective date than December 6, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for issuance of a Statement of the Case.  That issue was adjudicated in the December 2014 Supplemental Statement of the Case, and the Veteran was notified but did not file a timely substantive appeal in response.  As a result, this issue was not returned or certified to the Board for appellate review.

The Board has recharacterized the Veteran's claim for degenerative disc disease of the cervical spine more broadly to a cervical spine disorder in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 
REMAND

Pursuant to the June 2012 Board remand directives, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for neck (cervical spine) conditions in September 2014.  The examiner completed a physical examination of the Veteran's cervical spine, noting no findings of arthritis, and rendered medical opinions as to the etiology of the Veteran's diagnosis of cervical spondylosis on direct and secondary bases with complete rationale.  Nevertheless, review of the record shows the Veteran has also been diagnosed with degenerative disc disease of the cervical spine during the appeal period, as noted in the August 2009 VA examination report for the spine.  As noted in the June 2012 Board remand, the August 2009 VA examiner provided medical opinions on direct and secondary bases which did not adequately address the Veteran's contentions.  

Since the etiology of the Veteran's additional diagnosis of degenerative disc disease of the cervical spine has not be adequately addressed in a VA or private medical opinion during the appeal period, an additional remand is needed to obtain an addendum to the September 2014 VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum medical opinion from the September 2014 VA DBQ examiner for neck (cervical spine) conditions, or an appropriate clinician for the Veteran's cervical spine disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file in VBMS and Virtual VA should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

For purposes of this remand, the VA physician should presume the Veteran experienced a fall in 1968 and that he was involved in motor vehicle accidents in October 1975 and June 1981.

The VA physician must prepare addendum opinions as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diagnosis of degenerative disc disease of the cervical spine (as noted in the August 2009 VA examination report) (a) began during service or otherwise etiologically related to active service, to include the in-service fall in 1968 and motor vehicle accidents in October 1975 and June 1981; (b) caused by the service-connected lumbar spine disability; or (c) aggravated by the service-connected lumbar spine disability.  An explanation for the opinions expressed must be provided.

If it is determined that disc disease is not present, that should be set out and reconciled with the earlier finding.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

2.  After the development requested has been completed, the AOJ should review the medical opinions to ensure that they are in complete compliance with the directions of this REMAND.  If any opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


